DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Other Prior Art
20200052759 [0094, 103]: trigger ACSI or SP CSI report
20110142095 [0039]: trigger aperiodic CSI report
20170195031 [0141]: DCI carries A-CSI request trigger
20160254901 [0274]: MTC transmits the CSI report at CSI report timing or when there is an aperiodic CSI report request
20160100422 [0070]: aperiodic CSI triggered by DCI
20130070720 [0017]: MAC CE activate DL carrier, UE measures and feedsback CSI only over activated DL CC
20110249578 [0133]: WTRU activates the configured SPS-CSI grant based on a DCI including an indication that a periodic CSI should be reported using the configured grant for CSI; [0004, 0055]: multiple periodic CSI reports for multiple carriers containing CQI / PMI
20130301448 [0133]: terminate CSI feedback
20120275314 [0092]: CSI reporting interval
20150146634 [0121]: number of CSI reports limited to one or two
10064166 D32: CSI reporting interval between 2 ms and 160 ms
20130114455 [0047]: CSI reports at periodic intervals such as 2ms to 160 ms
20080062920 [0052]
20030125040 [0074]: BS may de-allocate resources to users, inherently leads to ceasing of measurements
	20130100906 [0318]: MAC CE used to start aperiodic CSI reporting

Claim Objections
Claim 30 objected to because of the following informalities:  dependency.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 3-6, 9-13, 15-18, 25-27, 30-35 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11184787. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As to claim 1, 13, 25, 35: Onggosanusi teaches a wireless device for initiating semi-persistent channel state information, CSI, measurements, the wireless device comprising: a memory storing instructions; and processing circuitry operable to execute the instructions to cause the wireless device to: receive, from a network node, dynamic allocation signaling to commence measurement on a semi-persistent channel state information-reference signal, CSI-RS, resource (claim 1: dynamic allocation signaling triggering measurement of CSI-RS); following receipt of the dynamic allocation signaling, perform a first measurement on the semi-persistent CSI-RS resource (claim 1: performing a first measurement); receive, from the network node, an aperiodic CSI report trigger message triggering an aperiodic CSI report, the aperiodic CSI report trigger message being different than the dynamic allocation signaling (claim 1: receiving, from the network node, an aperiodic CSI report trigger message); transmit, to the network node, the aperiodic CSI report, wherein the aperiodic a first CSI reports based only on the first measurement (claim 1: triggering an aperiodic CSI report); receive, from the network node, a semi-persistent CSI report trigger message that is different than the dynamic allocation signaling and the aperiodic trigger message (claim 1: receiving, from the network node, a SP CSI report trigger message), the semi-persistent CSI report trigger message triggering semi-persistent CSI reporting (claim 1: triggering SP CSI reporting); and initiate semi-persistent reporting based on subsequent measurements of the semi-persistent CSI-RS resource (claim 1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Independent Claims
Claim(s) 1, 13, 25, 35 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Onggosanusi (US-20170195031).
As to claim 1, 13, 25, 35: Onggosanusi teaches a wireless device for initiating semi-persistent channel state information, CSI, measurements, the wireless device comprising: a memory storing instructions; and processing circuitry operable to execute the instructions to cause the wireless device to: 
APERIODIC - DYNAMIC
receive, from a network node, dynamic allocation signaling (wherein applicant equates ‘dynamic allocation signaling’ as the MAC CE; wherein additionally examiner cites US-20180110041 [0047] teaching that MAC CE is commonly known in the prior art to be inherently ‘dynamically signaled’) to commence measurement on a semi-persistent channel state information-reference signal, CSI-RS, resource ([0157]: ‘the CSI-RS resource reconfiguration MAC CE is used to signal the start or the stop of CSI measurement associated with a selected CSI-RS resource’, ‘the above semi-persistent CSI-RS resource allocation schemes, the first and second embodiments are used and applicable for aperiodic CSI-RS’; [0158]: ‘size and content of the MAC CE are identical to that used for aperiodic CSI-RS’; [0167]: ‘UE is configured with an aperiodic CSI-RS resource via activation/deactivation procedure using MAC CE signaling’); 
following receipt of the dynamic allocation signaling, perform a first measurement on the semi-persistent CSI-RS resource ([0157]: ‘the CSI-RS resource reconfiguration MAC CE is used to signal the start or the stop of CSI measurement associated with a selected CSI-RS resource’);
receive, from the network node, an aperiodic CSI report trigger message (not MAC-CE) triggering an aperiodic CSI report, the aperiodic CSI report trigger message being different than the dynamic allocation signaling ([0182]: ‘resulting A-CSI is reported to the eNB upon receiving DL subframe containing the A-CSI trigger’); transmit, to the network node, the aperiodic CSI report, wherein the aperiodic a first CSI reports based only on the first measurement ([0182]: resulting A-CSI is reported to the eNB upon receiving DL subframe containing the A-CSI trigger); 
PERIODIC
receive, from the network node, a semi-persistent CSI report trigger message that is different than the dynamic allocation signaling and the aperiodic trigger message, the semi-persistent CSI report trigger message triggering semi-persistent CSI reporting; and initiate semi-persistent reporting based on subsequent measurements of the semi-persistent CSI-RS resource ([0152]: dynamic trigger indicates DCI field which further indicates selected periodic CSI-RS resource; [0157]: ‘when applied to periodic CSI-RS, each of the two schemes can be used to start/activate or stop/deactivate CSI-RS measurement at a UE … a DCI field is sued to signal the start or the stop of CSI measurement’).

Dependent Claims
Claim(s) 3, 5, 6, 9, 10, 11, 12, 15, 17, 18, 26, 27, 31, 32, 33 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Onggosanusi (US-20170195031).
As to claim 3, 15, 26: Onggosanusi teaches the method according to Claim 1, 13, 25, wherein the dynamic allocation signaling comprises a MAC control element, MAC CE ([0157]: ‘the CSI-RS resource reconfiguration MAC CE is used to signal the start or the stop of CSI measurement associated with a selected CSI-RS resource’; [0182]: ‘MAC-CE-based or UL/DL grant-based mechanism’).

As to claim 5, 17: Onggasanusi teaches the method according to Claim 1, 13, wherein initiating semi-persistent reporting comprises transmitting a plurality of semi-persistent CSI reports ([0117]: periodic CSI reporting mode). 

As to claim 6, 18: Onggasanusi teaches the method according to Claim 5, 17, further comprising: ceasing transmission of the plurality of semi-persistent CSI-RS reports after a predetermined length of time ([0152]: release / deactivation trigger received in subframe n, the transmission of the associated NZP CSI-RS resource till stop after subframe n+Y1 where Y1 > 0; [0157]: ‘when applied to periodic CSI-RS, each of the two schemes can be used to start/activate or stop/deactivate CSI-RS measurement at a UE … a DCI field is sued to signal the start or the stop of CSI measurement’).

As to claim 9, 31: Onggasanusi teaches the method according to Claim 1, 25, wherein the dynamic allocation signaling comprises at least one of the following:
an indication of semi-persistent CSI-RS measurement initiation ([0157]: ‘the CSI-RS resource reconfiguration MAC CE is used to signal the start or the stop of CSI measurement associated with a selected CSI-RS resource’);
an indication of semi-persistent CSI-RS resource configuration index/indices; and
an uplink resource allocation and associated modulation and coding rate.

As to claim 10, 32: Onggasanusi teaches the method according to Claim 1, 25, wherein the semi- persistent CSI-RS resource comprises a CSI-RS resource that is configured with at least a CSI- RS transmission periodicity ([0117]: periodic CSI; [0124, 132, 157]: CSI-RS periodicity) and for which at least one wireless device assumption on transmission and cessation of CSI-RS transmission applies ([0157]: start / stop; [0148]: activation / deactivation for UE; [0152]: release / deactivation trigger received in subframe n, the transmission of the associated NZP CSI-RS resource till stop after subframe n+Y1 where Y1 > 0).

As to claim 11, 33: Onggosanusi teaches the method according to Claim 1, 25 wherein: the semi-persistent CSI-RS resource is configured for transmission of CSI-RS at a configured periodicity ([0117]: periodic CSI; [0124, 132, 157]: CSI-RS periodicity) for a limited time duration ([0157]: start / stop; [0148]: activation / deactivation for UE; [0152]: release / deactivation trigger received in subframe n, the transmission of the associated NZP CSI-RS resource till stop after subframe n+Y1 where Y1 > 0); and receipt of the dynamic allocation signaling is required to trigger transmission of the semi-persistent CSI-RS on the semi-persistent CSI-RS resource ([0157]: ‘the CSI-RS resource reconfiguration MAC CE is used to signal the start or the stop of CSI measurement associated with a selected CSI-RS resource’).

As to claim 12: Onggosanusi teaches the method according to Claim 1, further comprising: receiving dynamic deallocation signaling to terminate the measurement of the semi-persistent CSI-RS resource ([0152]: release / deactivation trigger received in subframe n, the transmission of the associated NZP CSI-RS resource till stop after subframe n+Y1 where Y1 > 0); and in response to the dynamic deallocation signaling, ceasing the semi-persistent measurements on the semi-persistent CSI-RS resource ([0152]: measurement of CSI-RS intrinsically stops when transmission stops after subframe n+Y1).

As to claim 27: Onggosanusi teaches the method of Claim 25, wherein: determining that the aperiodic CSI report is transmitted by the wireless device comprises: receiving the aperiodic CSI report from the wireless device (abstract, [0117, 150, 216]: UE transmits aperiodic CSI report to BS); and based on receiving the aperiodic CSI report (abstract, [0117, 150, 216]), determining that the wireless device successfully received the dynamic allocation signaling (abstract, [0117, 150, 216]: UE transmits aperiodic CSI report to BS which indicates that the report request was successfully received by the UE); and the method further comprising continuing transmission of semi- persistent CSI-RS with preconfigured periodicity ([0117]: periodic CSI; [0124, 132, 157]: CSI-RS periodicity).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 16, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi (US-20170195031) in view of Tang (US-9345044). 
As to claim 4, 16, 30: Onggasanusi teaches the method according to Claim 1, 13, 29.
Onggasanusi may not explicitly teach wherein the semi- persistent CSI report trigger message comprises downlink control information, DCI.  However, Tang teaches wherein the semi- persistent CSI report trigger message comprises downlink control information, DCI (claim 1: DCI format0 indicates feed back periodic CSI reports).
Thus, it would have been obvious to one of ordinary skill in the art to implement DCI requesting periodic CSI reports, taught by Tang, into the CSI-RS measurement method, taught by Onggasanusi, in order to implement a well-known feature of a pre-defined protocol and to evaluate channel conditions. In addition it would have been obvious to combine Onggasanusi and Tang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi (US-20170195031) in view of Noh (US-20140004867). 
As to claim 34: Onggosanusi teaches the method according to Claim 25, further comprising: transmitting dynamic deallocation signaling to terminate the measurement on the semi- persistent CSI-RS resource by the wireless device  ([0152]: release / deactivation trigger received in subframe n, the transmission of the associated NZP CSI-RS resource till stop after subframe n+Y1 where Y1 > 0).
Onggosanusi may not explicitly teach determine whether a second CSI report is transmitted by the wireless device in response to the dynamic deallocation signaling; and take an action based on whether the second CSI report is transmitted by the wireless device in response to the dynamic deallocation allocation signaling.  However, Noh teaches whether a second CSI report is transmitted by the wireless device in response to the dynamic deallocation signaling; and take an action based on whether the second CSI report is transmitted by the wireless device in response to the dynamic deallocation allocation signaling ([0193]: retransmit release when UE fails to receive) (wherein this limitation appears to be teaching, in general, the broad concept of retransmission of a generic signal if the UE fails to receive the first generic signal and will be interpreted as such).
Thus, it would have been obvious to one of ordinary skill in the art to implement retransmission of a first signal, taught by Noh, into the communication system, taught by Onggosanusi, in order to implement a well-known feature of a pre-defined protocol and to ensure that the UE receives the transmission from the BS. In addition it would have been obvious to combine Onggosanusi and Noh in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466